The court did not err in sustaining the motion of the defendant to exclude the answer, "I do not think our credit was as good." This answer was not responsive to the question asked. Besides, the question did not limit the inquiry to the effect of the attachment on plaintiff's credit. The condition of the market may have been different, or many other things not affected by the attachment.
The court did not commit reversible error in sustaining defendant's objection to plaintiff's question:
"Did any manufacturer or person from whom you bought pianos refuse to sell you, or change the terms of sale, after the issuance of the attachment?"
For aught that appears, the witness might have answered "No," and plaintiff did not inform the court otherwise.
The foregoing will also apply to questions made the basis of assignments Nos. 4 and 5.
Charge 5, made the basis of assignment 6, was properly given. Bell et al. v. Seals Piano  Organ Co., 201 Ala. 428, 78 So. 806.
Charge 13 has been approved in Birmingham Stove Co. v. Lawler, 11 Ala. App. 534, 66 So. 897; Birmingham Ry. Co. v. Humphries, 171 Ala. 291, 54 So. 613.
Charge 12 asserts a correct proposition of law as applied to the facts in this case. The burden is upon the plaintiff in an action for damages to furnish proof from which the jury can determine the amount of damages, if any, to which the plaintiff is entitled, and if the plaintiff fail in this the jury cannot supply the omission by speculation. Ritter v. Hoy, 2 Ala. App. 358,56 So. 814; Ala. R. R. Co. v. Hall, 105 Ala. 599,17 So. 176.
The question of the amount of damages to which plaintiff was entitled was properly submitted to the jury, and we see no good reason for disturbing the verdict. The court did not err in overruling the motion for a new trial. The judgment is affirmed.
Affirmed.